Filed 02/14/20                                     Case 19-25214                                               Doc 44



       1   David Foyil SBN 178067
           EqualJusticeLawGroup.com,Inc.
       2   11400 State Highway 49 STE A
           Jackson, CA 95642-9469
       3   Telephone: (209) 223-5363
           Facsimile: (209) 702-0001
       4   E-mail: mail@equaljusticelawgroup.com
       5   Attorney for Debtor,
           MICHAEL YBARRA ,
       6
       7
       8                            UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA
       9                                  SACRAMENTO DIVISION
      10   In Re:                           )                 Case No. 2019-25214
                                            )
      11        MICHAEL YBARRA ,            )                 Doc. No: DEF-002
                                            )
      12        Debtors.                    )                 DECLARATION OF MICHAEL YBARRA IN
                                            )                 SUPPORT OF MOTION TO CONFIRM
      13                                    )                 SECOND AMENDED CHAPTER 13 PLAN
                                            )
      14                                    )                 Date:     April 21, 2020
                                            )                 Time:     10:00 A.M.
      15                                    )                 Judge:    Christopher D. Jaime
                                            )                 Place:    Department B, Courtroom 34
      16                                    )                           United States Bankruptcy Court
           ________________________________ )                           500 I Street, Sacramento, CA
      17
      18            I, MICHAEL YBARRA, hereby declare as follows:
      19            1. I am a Debtor in the above-entitled action. If called as a witness to these
      20   proceedings, I could and would affirm that the facts stated herein are true of my own personal
      21   knowledge, except those facts alleged on information and belief, and as to those facts I
      22   believe them to be true. Any fact stated herein alleged on information and belief is preceded
      23   by the following clause, “I am informed and believe and thereon on allege that ...” I am over the
      24   age of 18 years. I am not subject to any condition nor under influence of any substance which
      25   could impair my ability to affirm the facts stated herein.
      26                                      DURING BANKRUPTCY
      27            2. The petition in this case was filed on August 20, 2019, due to an over extension of
      28   debt which I could no longer afford to service.
Filed 02/14/20                                    Case 19-25214                                              Doc 44



       1          3. The Meeting of Creditors was held on October 2, 2019, and continued to October
       2   16, 2019.
       3          4. On October 4, 2019, my trustee filed an Objection to Confirmation because I failed
       4   to bring my Social Security card to the Meeting, which resulted in the Meeting of Creditors
       5   being continued to October 16, 2019. On October 24, 2019, the trustee withdrew his Objection
       6   to Confirmation.
       7          5. On October 16, 2019, the Motion to Confirm the First Amended Chapter 13 Plan
       8   was filed. On December 2, 2019, the trustee filed an Opposition to the Motion to Confirm the
       9   First Amended Chapter 13 Plan. On December 17, 2019, the Court denied the Motion to
      10   Confirm the First Amended Chapter 13 Plan.
      11          6. On February 4, 2020, the trustee filed a Motion to Dismiss.
      12                           SECOND AMENDED CHAPTER 13 PLAN
      13          7. The Second Amended Chapter 13 Plan is being filed because I needed to propose
      14   a more feasible plan. The proposed Second Amended Chapter 13 Plan provides for the
      15   following creditors:
      16          A. Class 1 Creditor- Lakeview Loan Servicing, LLC c/o Cenlar FSB
      17          8. The chapter 13 plan provided for Lakeview Loan Servicing, LLC c/o Cenlar FSB as
      18   Class 1 Creditor with the total amount of arrears being forty-one thousand four hundred thirty-
      19   one and 99/100 dollars ($41,431.99).
      20          9. On October 29, 2019, Lakeview Loan Services, LLC c/o Cenlar FSB filed a Proof
      21   of Claim. The total amount arrears listed within the Proof of Claim was forty-one thousand four
      22   hundred thirty-one and 99/100 dollars ($41,431.99) and the ongoing monthly payment was
      23   listed at two thousand six hundred twelve and 86/100 dollars ($2,612.86).
      24          10. The Second Amended Chapter 13 Plan provides for Lakeview Loan Services, LLC
      25   c/o Cenlar FSB as Class 1 Creditor with the total amount of arrears of forty-one thousand four
      26   hundred thirty-one and 99/100 dollars ($41,431.99) and the ongoing monthly payment as two
      27   thousand six hundred twelve and 86/100 dollars ($2,612.86).
      28          B. Class 2 Creditor- Twenty-One-Eighty-Five, LLC c/o State Farm Bank
Filed 02/14/20                                    Case 19-25214                                                Doc 44



       1          11. The Chapter 13 Plan provided for Twenty-One-Eighty-Five, LLC c/o State Farm
       2   Bank as a Class 2 Creditor in the amount of thirteen thousand five hundred forty-one dollars
       3   ($13,541), with an interest rate of 4.84 percent (4.84%).
       4          12. On January 9, 2020, Twenty-One-Eighty-Five, LLC c/o State Farm Bank filed a
       5   Proof of Claim in the amount of eleven thousand three hundred sixty-eight and 97/100 dollars
       6   ($11,368.97).
       7          13. The Second Amended Chapter 13 plan proves for Twenty-One-Eighty-Five, LLC
       8   c/o State Farm Bank as a Class 2 Creditor in the amount of eleven thousand three hundred
       9   sixty-eight and 97/100 dollars ($11,368.97), with an interest rate of 4.84 percent (4.84%).
      10                                 Good Faith: Petition and Plan
      11          14. The petition has been filed in good faith in an effort to pay the secured and priority
      12   debts and pay as much as I can afford during the course of the plan to the non-priority, general
      13   unsecured debts. I believe that the proposed Chapter 13 Plan is in the best interest of all
      14   interested parties. Further, I am unaware of any provision in the proposed modified plan
      15   which are or may be forbidden by any provision of law.
      16                                       Post Petition Claims
      17          15. The Second Amended Chapter 13 Plan does not provide for nor include any post-
      18   petition claims.
      19                         Executory Contracts and Unexpired Leases
      20          16. There are no executory contracts nor unexpired leases at issue in this proceeding.
      21                                              Re-vest
      22          17. The Second Amended Chapter 13 Plan provides that the assets of the bankruptcy
      23   estate shall re-vest to the Debtor until conclusion of the case.
      24                                    Contractual Agreements
      25          18. The Second Amended Chapter 13 Plan does not propose to alter any contractual
      26   agreement to repay any loan described in Section 362(b)(19). Therefore, I have provided the
      27   same treatment for each claim within a particular class of claims.
      28                                              Defaults
Filed 02/14/20                                     Case 19-25214                                                Doc 44



       1          19. The Second Amended Chapter 13 Plan pays any default within a reasonable time
       2   and maintenance of payments which become due after the while the case is pending on any
       3   unsecured claim or secured claim on which the last payment is due after the date on which the
       4   final payment under the plan is due.
       5                                               Interest
       6          20. The Second Amended Chapter 13 Plan provides for the payment of interest
       7   accruing after the date of the filing of the petition on unsecured claims that are
       8   nondischargeable pursuant to 11 USCS Section 1328(a), except that such interest may be
       9   paid only to the extent that the debtor has disposable income available to pay such interest
      10   after making provision for full payment of all allowed claims; and includes any other
      11   appropriate provision not inconsistent with this title. Any holder of a secured claim that has
      12   accepted or rejected the plan is deemed to have accepted or rejected, as the case may be,
      13   the plan as modified, unless the modification provides for a change in the rights of such holder
      14   from what such rights were under the plan before modification, and such holder changes such
      15   holder's previous acceptance or rejection.
      16                                                Fees
      17
                  21. I have paid all fees or charges required by the Court.
      18
                                             Assets and Exemptions
      19
      20          22. The value of the real and personal property has been listed within Schedules A and

      21   B. All of these assets have been exempted under California C.C.P. § 704.010 et. sec. or

      22   C.C.P § 703.140(b).

      23                                      Chapter 7 Liquidation
      24
                  23. To confirm the Plan, the Court must find that all creditors and equity interest holders
      25
           who do not accept the Plan will receive at least as much under the Plan as such claim and
      26
           equity interest holders would receive in a Chapter 7 liquidation. In addition to an analysis of
      27
           Schedules A, B, and C, the Chapter 13 Statement of Current Monthly Income and Calculation
      28
           of Commitment Period and Disposable Income (“Form B22C") was used to compute a
Filed 02/14/20                                    Case 19-25214                                              Doc 44



       1   Chapter 7 liquidation test with figures from 6 months of pay advices prior to the filing.
       2   According to the Form B22C the household annualized current monthly income is twenty-two
       3   thousand four hundred forty-nine and 12/100 dollars ($22,449.12). The median family income
       4   for the applicable state and household size is ninety-six thousand eight hundred thirteen
       5   dollars ($98,813). According to the calculation required by the Form B22C the applicable
       6   commitment period is three years. There is no disposable income determined under section
       7   1325(b)(3).
       8                                            Feasibility
       9
                  24. Having reviewed the Chapter 13 Plan, including the “Plan Payments and Term”
      10
           (which outlines both the monthly payments to the Chapter 13 Trustee and the period of time
      11
           that I will make those payments), as well as the applicable “Additional Provisions,” if any, I
      12
           believe that I will be able to tender the proposed payments to the Chapter 13 Trustee; and, I
      13
           am willing to do so.
      14
                                             Income and Expenses
      15
      16          25. My income was calculated by reviewing my wife’s income for last year and my pay

      17   advices. The average income listed within my Schedule I is five thousand four hundred fifty and

      18   83/100 dollars ($5,450.83). The total monthly expenses listed within the Schedule J are two

      19   thousand forty and 83/100 dollars ($2,040.83). I can afford this payment because the

      20   disposable income is three thousand four hundred ten dollars ($3,410).

      21          26. I have filed the updated Schedule I and Schedule J concurrently to show the current
      22   income and expenses. The changes to the Schedule I are as follows:
      23
                  A. Jenny Ybarra’s Income
      24
                  25. My previous Schedule I listed my wife’s income, Jenny Ybarra, in the amount of nine
      25
           hundred dollars ($900). My wife’s income is now less, therefore, we have changed it on the
      26
           updated Schedule I. My wife’s income is seven hundred twenty 83/100 dollars ($720.83).
      27
                  B. Childcare and children’s education expenses
      28
Filed 02/14/20                                    Case 19-25214                                               Doc 44



       1          26. My childcare and children’s education expenses were listed as four hundred fifty
       2   dollars ($450). This was incorrect. I have been spending two hundred eighty and 83/100
       3   dollars ($280.83) per a month on child care expenses.
       4          27. I can afford the payment increase month 25 because my wife will be earning more
       5   money. She is a relator and is building a business. We believe that her income will be higher
       6   in month 25 and she will be able to afford to contribute to the chapter 13 plan.
       7
                                                Disposable Income
       8
                  28. The projected disposable income has been devoted to the plan. I am funding this
       9
           plan solely from the contributions of the future monthly disposable income. I have not
      10
           proposed the sale or liquidation of any property in order to fund any part of the proposed plan
      11
      12                                 Domestic Support Obligations

      13          29. I do not have any domestic support obligations.
      14
                                                   Tax Returns
      15
                  30. I have filed all federal, state, and local tax returns required of me for tax periods
      16
           ending four years prior to the petition date.
      17
                                                   Confirmation
      18
      19          31. I ask that the Court confirm this Second Amended Chapter 13 Plan.

      20          I declare under penalty of perjury under the laws of the United States of America that
      21   the foregoing is true and correct.
      22
           Dated: February 13, 2020                    /s/ Michael Ybarra
      23                                               MICHAEL YBARRA,
      24                                               Debtor.

      25
      26
      27
      28
